Per Curiam,
It is too plain for argument that Stewart, as assignee of the interest of Charles P. Adams in the trust estate of his grandfather, had no interest in the individual securities which constituted the trust fund in the hands of the trustee. It was the duty of the trustee to invest and reinvest the moneys of the trust, so as to keep the same invested at all times, in order to procure an income. But in the execution of the duties of the trustee the cestui que trust had no right to interfere, nor could his assignee do so. When, therefore, the latter caused a notice of the assignment to be written on the margin of the record of each one of the securities held by the trustee, he was interfering directly and actively in the management of the trust. He had no right to do this, and the decree of the court below directing that these entries be stricken from the margin of the record was entirely proper. The court did not direct the assignment itself to be stricken from the record. The defendant should certainly pay the costs of this proceeding which was occasioned by his own wilful act.
Decree affirmed and appeal dismissed at the cost of the defendant, Stewart.